Board of Tax Appeals, Nos. 96-S-438 and 96-S-439. This cause is pending as an appeal from the Board of Tax Appeals. Upon consideration of the joint motion for remand' to the Board of Tax Appeals for the purpose of entering a stipulation and order reflecting the parties’ settlement of this cause pursuant to this court’s Pilot Mediation Program,
IT IS ORDERED by the court that the motion for remand be, and hereby is, granted, and this cause is remanded to the Board of Tax Appeals.
IT IS FURTHER ORDERED by the court that this cause be, and hereby is, dismissed.